Citation Nr: 1311620	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  06-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a claimed right shoulder injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran had active service from March 1977 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the case to the RO in February 2010, April 2011 and August 2012 for additional development of the record. 



FINDING OF FACT

The Veteran is shown as likely as not to have suffered a partial tear of the rotator cuff of the right shoulder due to an injury sustained on February 26, 2003 in connection with less than reasonable VA medical attention when he was handcuffed and forcibly restrained by VA employees.  



CONCLUSION OF LAW

The criteria for the award of compensation for the disability of the right shoulder manifested by partial tear of the rotator cuff under the provisions of  38 U.S.C.A. 38 U.S.C.A.§ 1151 have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§  3.102, 3.361 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion VCAA is not required at this time.   


Merits of the Claim

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 has been amended in the past decade, and the amended statute indicates that a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault, or the occurrence of an event not reasonable foreseeable, is necessary for entitlement to compensation for claims filed on or after October 1, 1997, as here.  

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  C.F.R. § 3.361(d)(2).  

The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  C.F.R. § 3.361(d)(2).  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. 


The Court of Appeals for the Federal Circuit (Federal Circuit) has provided recent guidance as to the adjudication of claims pursuant to 38 U.S.C.A. § 1151.  See Viegas v. Shinseki, --- F.3d ----, No. 2012-7075, 2013 WL 363004 (Fed. Cir., January 31, 2013).  

In Viegas, the Federal Circuit noted that pursuant to 38 U.S.C.A. § 1151, a veteran who sustains a "qualifying additional disability" as a result of VA medical treatment or hospital care is entitled to benefits "in the same manner as if such additional disability . . . were service-connected."  See 38 U.S.C.A. § 1151(a); Roberson v. Shinseki, 607 F.3d 809, 813 (Fed. Cir. 2010). 

The Federal Circuit elaborated that 38 U.S.C.A. § 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  

Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by the VA or in a VA facility.  Id. § 1151(a)(1).  

Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the [VA]," or "an event not reasonably foreseeable."  Viegas, No. 2012-7075.

Section 1151 thus contains two causation elements--a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from the VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  Viegas, No. 2012-7075.  

Nothing in the statutory text requires that a veteran's injury must be "directly" caused by the "actual" medical care provided by VA personnel.  On the other hand, however, section 1151 does not extend to the "remote consequences" of VA medical treatment, Brown v. Gardner, 513 U.S. 115, 119, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994) (" Gardner "), and a veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury.  Id.  

By its plain terms, section 1151 imposes no requirement that a veteran's additional disability must be "directly" caused by the "actual" provision of hospital or medical care by VA employees.  In close cases, the statute is to be construed in the claimant's favor.  Id.  Section 1151 recognizes that a veteran should be compensated when "[t]he Government having undertaken to bestow a benefit, has, in fact, inflicted a loss."  Id., quoting Hearings on H.R. 7320 Before the H. Comm. on World War Veterans' Legislation, 68th Cong., 1st Sess. 113 (1924).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran reports injuring his right shoulder during a period of VA hospitalization in February 2003, after becoming extremely agitated, and was forced to the ground and handcuffed by security staff at the facility.

The VA treatment records revealed that, in February 2003, the Veteran was a patient at the VA Medical Center (VAMC) and was transferred to a respiratory isolation room due to the fact that he was suspected of having tuberculosis.  A series of events unfolded on February 26, 2003, as described in the VA treatment records:

After the Veteran was instructed about the rules of the isolation room, he was reported to have become extremely agitated and verbally abusive to the staff.  When he tried to leave, security was called and ordered by the VA medical personnel to intervene in order to determine whether the Veteran could be involuntarily committed.  He was then handcuffed and taken back to his room where the restraints were removed.  

The Veteran was noted to have been hostile to staff and paranoid.  He had refused to take medication or food for fear of being poisoned.  He also complained that the staff members forced him into bed and did not take care of him.  A psychiatric consultation was obtained.  The Veteran was diagnosed with paranoid ideation and severe anxiety.  (See VAMC Treatment record dated February 26, 2003.)  

A VA treatment report noted that, as the security guards were grabbing the Veteran, he dropped directly to the ground and acted as if the security guards had forced him to the ground.  It was noted by a VA medical specialist who was present that no force was used.  He was handcuffed and taken back to his room where the restraints were removed.  He was then given the option of leaving if he desired, but decided to stay and was later transferred to another VA facility for medical care.  

On that same day, approximately three hours later, the Veteran was noted to have a bruised area on his upper left leg and reported having pain in his back and left shoulder.  He was prescribed Percocet for pain.

A March 2003 addendum noted that the Veteran was hospitalized at VA for treatment of diabetic ketoacidosis that occurred because the Veteran was noncompliant with his medication and diet.  A staff physician consulted a psychiatrist regarding the Veteran's condition.  The physician ordered Celexa and Ativan for the Veteran because of his mental state.

The VA treatment records in February 2003 and March 2003 revealed that the Veteran reported having right shoulder pain.  An MRI study was ordered based on a history of "blunt trauma" to the right shoulder.  The March 25, 2003, MRI was for the purpose of ruling out a separation or a rotator cuff tear of the right shoulder.  

The MRI imaging was noted to show a cortical irregularity near the insertion of the supraspinatus tendon, and a hyperintense signal along the distal course of the supraspinatus tendon, suggestive of a partial tear.  Physical therapy was recommended in order to prevent the development of a frozen shoulder.  

An April 2003 VA medical record noted that the Veteran was scheduled for a right rotator cuff repair on April 23, 2003.

A July 2003 VA treatment note reported that the Veteran had had right shoulder pain since being handcuffed in February 2003 and that an MRI had revealed some bicipital tendonitis and irregularity of the supraspinatous tendon without a frank tear.  He had pain along the posterior acromion with a decreased range of motion and some hand numbness.  He was then diagnosed with right shoulder impingement and was given an injection in the right subacromial space with good relief of pain.

A December 2003 VA treatment record noted that the Veteran realized that he had "acted badly" when he was at the VAMC one week earlier.  Another December 2003 VA treatment record reflected that the Veteran had refused to be discharged.  He was agitated with pressured speech.  The Veteran was not successfully discharged.  The Veteran was prescribed anxiolytics for anxiety.

A November 2004 MRI study revealed minimal indication of impingement and mild rotator cuff tendinopathy or under surface partial thickness tear; no full thickness defect was seen.  

In March 2005, a consulting VA orthopedic physician wrote that the Veteran appeared to have a diagnosis of frozen shoulder, adhesive capsulitis.  He added that the condition was more common in diabetics and appeared to be related to an injury that the Veteran had sustained.  

At a July 2010 VA examination, the Veteran was diagnosed as having a partial thickness rotator cuff tear.  The examiner opined that the Veteran's right shoulder injury was less likely than not caused by the February 26, 2003 incident because the "records from the VA remand" showed that, while the Veteran dropped directly to the ground and acted as if the security guards had forced him to the ground, no force was used.  

As the Board found on a prior occasion, the July 2010 VA examination was inadequate in that the VA examiner appeared to have solely relied on the facts as stated in the February 2010 Board remand and did not undertake a complete review of the evidence of record.  (See July 2010 VA examination stating "[a]ccording to the records from the VA remand...").  

Moreover, the Board now notes that the incident in question was recorded in VA treatment records as taking place at 2:03 PM on February 26, 2003.  At 5:00 PM on February 26, 2003, it was recorded that the Veteran complained of pain in his back and his left shoulder and had a bruised area in his left upper leg.  He was prescribed Percocet for pain.  

This information tends to support the Veteran's assertions that he did sustain some form of injury when he was involuntarily restrained earlier on that day.  On the other hand, the treatment record do include a notation that the Veteran fell to his knees and "acted as if" the security guards had forced him to the ground and that "no force" was used in restraining him.  

In connection with the VA examination in May 2011, the examiner referred to the fact that x-ray studies of the Veteran's right shoulder were taken the week before the incident, when the Veteran reported sustaining a fall and having right shoulder pain.  While the examiner concluded that the shoulder disability was due to the earlier incident, these x-ray studies of the Veteran's shoulder were reported as being normal.  

In an addendum opinion dated in April 2012, a different examiner concluded that the February 26, 2003 incident did not aggravate the preexisting right shoulder injury.  She based this conclusion on the fact that the Veteran had a shoulder problem and underwent x-ray studies prior to the incident and magnetic resonance imaging conducted after of the injury showed no evidence of permanent aggravation of the right shoulder injury.  

In an addendum dated in October 2012, the same examiner essentially repeated the rationale provided in April 2012.

As such, on review, the various VA medical opinions in May 2011, April 2012 and October 2012 are found to have limited probative worth for the purpose of deciding this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The subsequent magnetic resonance imaging found to be medically needed after the February 26, 2003 incident showed findings suggestive of a partial tear.  Moreover, the indication for the MRI was "blunt trauma" to the right shoulder, a history not recorded prior to the February 26, 2003 incident.

The medical evidence when viewed in its entirety tends to show that the demonstrated cortical irregularity near the insertion of the supraspinatus tendon, and a hyperintense signal along the distal course of the supraspinatus tendon, suggestive of a partial tear, was the result of "blunt trauma" that as likely as not was due to the incident on February 26, 2003, when the Veteran was shown to have been physically restrained by security at the instructions of VA medical personnel.  

The x-ray studies conducted on February 23, 2003 prior to the injury were normal, and clinicians saw no indication for conducting an MRI.  There is no objective evidence of right shoulder disability on February 23, 2003, or prior to February 26, 2003, and prior to the incident, there is no indication that further work-up for the shoulder was indicated.

Only after the incident on February 26, 2003, did clinicians deem an MRI of the right shoulder necessary.  This is probative evidence that the nature and severity of the Veteran's right shoulder symptoms after February 26, 2003 were of a different and more severe than those present prior to the injury on that date.

The Veteran also has presented his own statements that he experienced symptoms after sustaining a right shoulder injury in connection with the incident on February 26, 2003.  The Veteran is clearly competent to report the onset of these symptoms.  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, on this record, the Board cannot find a clear basis for rejecting the probative worth of the Veteran's lay statements for the purpose addressing credibility.  

Furthermore, a July 2003 VA treatment note reported that the Veteran had had right shoulder pain since being handcuffed in February 2003, and an MRI revealed some bicipital tendonitis and irregularity of the supraspinatous tendon without a frank tear.  The implication of this statement is that the right shoulder findings identified at that time were consistent the incident as described by the Veteran as occurring on February 26, 2003.

The Veteran's lay testimony, the chronology of the VA treatment records, the contemporaneous writings of treating clinicians, and the medical opinions and imaging reports indicating that the Veteran's shoulder disability weigh in favor of the Veteran's claim.  

Moreover, to the extent that an earlier injury is not clearly documented by the record, the notations in the treatment records tend to link the onset of right shoulder manifestations attributable to partial tear of the rotator cuff to the incident on February 26, 2003.  

Significantly, the information recorded about the incident on February 26, 2003 is probative to the extent that it shows that the Veteran, in fact, was restrained by the VA security staff in connection with VA medical attention in order to have him hospitalized and involuntarily isolated due to a suspicion of tuberculosis.  

In addition, given that the medical evidence further indicates that the Veteran had been contemporaneously diagnosed with having paranoid ideation and severe anxiety, the Board finds no basis for concluding that the right shoulder injury was incurred as the result of his own willful misconduct.   

Finally, after reviewing the entire record, the Board concludes that, to the extent that the Veteran is found to have sustained the right shoulder disability as the proximate result of the incident on February 26, 2003, the actions taken in restraining him must be viewed as being due to a less than reasonable standard of care on the part of VA personnel to protect him when he was handcuffed.   

Accordingly, the Board finds that the additional right shoulder disability manifested by a partial tear of the rotator cuff due to the injury sustained on February 26, 2003 meets the criteria of 38 U.S.C.A. § 1151 and is a "qualifying additional disability" under that statute. 
  
In resolving all reasonable doubt in favor of the Veteran, compensation benefits for the disability of the right shoulder in accordance with the provisions of  38 U.S.C.A. § 1151 are warranted.


ORDER

Compensation for additional disability of the right shoulder as the result of the incident on February 26, 2003, in accordance with the provisions of 38 U.S.C.A. § 1151is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


